Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-19-2007

Chapman v. Amer Inst CPA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5025




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Chapman v. Amer Inst CPA" (2007). 2007 Decisions. Paper 1251.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1251


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    ___________

                                    No. 05-5025
                                    ___________

                               DAVID L. CHAPMAN,

                                      Appellant

                                          v.


        AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS;
            JOHN DOES 1-10 (FICTITIOUS); CORPORATION A-Z;
                   SENIOR MANAGER ELLEN GORIA;
                       DIRECTOR LISA SNYDER

                                    ___________


                   On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 03-cv-03692)
                   District Judge: The Honorable William H. Walls

                                    ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 11, 2007

             Before: SMITH, NYGAARD, and HANSEN,* Circuit Judges.




      *Honorable David R. Hansen, Senior Circuit Judge for the Eighth Circuit Court of
Appeals, sitting by designation.
                                  (Filed April 19, 2007)

                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       David L. Chapman appeals the District Court’s grant of summary judgment against

him on his claim that his employer failed to promote him, and eventually terminated him,

because of his race. We will affirm.

                                            I.

       Because we write for the benefit of the parties, we recite only those facts necessary

to our analysis. Chapman, an African-American male, was a technical manager for the

American Institute of Certified Public Accountants (AICPA) for over three years. While

at AICPA, he was the only African-American in the Professional Ethics Division, and his

supervisor was a white female. During his second year with AICPA, he was placed in the

organization’s System to Accept Responsibility for Job Performance (STAR) program.

After 14 months in the program, Chapman was terminated. He was replaced by a Latino

female.

       Chapman filed suit against AICPA in the Superior Court of New Jersey, alleging

(1) gender discrimination under 42 U.S.C. §1981; (2) race discrimination under §1981;

(3) gender discrimination under the New Jersey Law Against Discrimination (NJLAD);


                                             2
(4) race discrimination under the NJLAD; and (5) wrongful discharge. AICPA removed

the action to the U.S. District Court for the District of New Jersey. The District Court

dismissed counts one and five, and granted summary judgment in favor of AICPA on the

remaining counts. Chapman filed a timely appeal with respect to counts two and four.

                                             II.

       On appeal, Chapman claims that AICPA failed to promote him and then

terminated him because of his race. Racial discrimination claims under the NJLAD and

§1981 are analyzed under the framework set forth in McDonnell-Douglas Corp. v. Green,

411 U.S. 792 (1973) and Texas Dep’t of Comm. Affairs v. Burdine, 450 U.S. 248 (1981).

Under this framework, the plaintiff bears the burden of establishing a prima facie claim.

Establishment of a prima facie claim raises an inference of discrimination, which the

defendant may rebut by articulating a legitimate, non-discriminatory justification for the

adverse employment action. If the defendant successfully rebuts the inference of

discrimination, the plaintiff may still defeat a motion for summary judgment by pointing

to some evidence, direct or circumstantial, from which a fact-finder could reasonably

either (1) disbelieve the employer’s proffered justification; or (2) believe that an invidious

discriminatory motive was more likely than not a motivating or determinative cause of the

employer’s action. Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

       AICPA contends that Chapman failed to establish a prima facie discrimination

claim because he was not qualified for his position. We disagree. Chapman worked as a

technical manager for nearly two years before being placed in the STAR program. This

                                              3
fact was sufficient to establish that he met his position’s objective qualifications. See

Sempier v. Johnson & Higgins, 45 F.3d 724, 729 (3d Cir. 1995).

       Nevertheless, AICPA presented more than sufficient evidence to show that

Chapman was not promoted, and was ultimately terminated, because he consistently

failed to meet performance requirements. To avoid summary judgment, Chapman was

therefore required to demonstrate “such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions” in AICPA’s explanation that a reasonable fact-finder

could find that unlawful discrimination was the real reason behind AICPA’s decisions.

Fuentes, 32 F.3d at 765. He did not present any evidence that white employees with

similar performance records were either promoted or retained by AICPA. Nor did he

present any other evidence of racial bias or hostility at AICPA. Like the District Court,

we conclude that Chapman failed to demonstrate that AICPA’s proffered justification was

merely pretextual and that AICPA discriminated against him because of his race.




                                             III.

       We conclude that Chapman failed to present evidence sufficient to overcome

summary judgment against his claims of racial discrimination under the NJLAD and 42

U.S.C. §1981. Accordingly, we will affirm the District Court’s order.

                                              4